Citation Nr: 0843226	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-02 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
including as secondary to service connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  


FINDINGS OF FACT

1.  There is no competent diagnosis of PTSD.  

2.  The veteran did not incur hypertension in service or 
within the first post-service year; his hypertension is not 
attributable to his service-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Notice was sent in March 2002 and September 2003 letters.  A 
March 2006 letter informed the veteran of the rating criteria 
and effective date provisions that are pertinent to his claim 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The claims were readjudicated in a December 2006 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment and personnel records, 
assisted the veteran in obtaining evidence, and afforded the 
veteran physical examinations.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claim at this 
time.


II.  Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury, or that 
service-connected disease or injury has chronically worsened 
the non-service-connected disability for which service 
connection is sought.  38 C.F.R. § 3.310.  Effective October 
10, 2006, VA amended 38 C.F.R. § 3.310 to implement the 
decision in Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The existing provision at 38 C.F.R. § 
3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. 
§ 3.310(b) institutes additional evidentiary requirements and 
hurdles that must be satisfied before aggravation may be 
conceded and service connection granted.  To whatever extent 
the revised regulation may be more restrictive than the 
previous one, the Board will afford the veteran review under 
both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).  

A finding of secondary service connection requires competent 
medical evidence to connect the asserted secondary disability 
to the service-connected disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).


Service connection for hypertension may be granted if the 
disability becomes manifest to a compensable degree within 
one year following separation from active military service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In this case, the Board finds that the preponderance of the 
evidence is against a claim for service connection for PTSD.  
While service personnel records show that the veteran was 
awarded an Air Force Medal with "V" device for heroism 
while engaged in an aerial fight with the enemy in Vietnam in 
April 1970, which the Board accepts as evidence of combat 
service, there is no current medical diagnosis of PTSD.  

The veteran was seen for mental health diagnostic interview 
in January 2004.  He veteran reported problems with his mood, 
temper, sleep, and nightmares.  His symptoms had begun a year 
earlier and were related to diabetic problems regarding his 
foot.  The diagnosis was depressive disorder, not otherwise 
specified; rule out PTSD.  The veteran apparently did not 
report for a follow up appointment.

The veteran was afforded a VA psychiatric examination in 
December 2006.  This examiner determined that the veteran was 
depressed secondary to his medical condition.  The veteran 
reported daily nightmares, mostly involving basic training 
and Vietnamese skateboarding with no legs (which made him 
think about his own loss of leg from diabetes mellitus).  He 
also dreamt of the wounded and dead he transported in a 
helicopter in Vietnam.  He also reported hypervigilance and 
lack of trust in people, and he stated that he isolated 
himself from others and avoided television.  He denied 
intrusive thoughts or flashbacks.  The examiner stated that 
the "veteran does not have the symptoms to be given a 
diagnosis of PTSD....He has been having thoughts about the lost 
[sic] of his leg and feeling depressed about it."

As was stated earlier, current disability is required in 
order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
While the veteran's combat experience has most likely 
established the occurrence of his claimed in-service 
stressors under 38 C.F.R. § 3.304(f), this does not create a 
presumption of service connection for the veteran's claimed 
disability.  The Board accepts the veteran's statements 
regarding his combat experiences, but in order to establish a 
claim for service connection for PTSD the veteran is still 
required to show a current disability by competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  
While the veteran asserts that he has PTSD, his personal 
opinion as a lay person not trained in medicine is not 
competent evidence needed to establish a diagnosis of PTSD or 
its relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  As a clear preponderance of 
the competent evidence of record is against a finding of a 
current diagnosis of PTSD, the Board finds that service 
connection for PTSD is not warranted.  38 U.S.C.A. § 5107(b).

Hypertension

The veteran's service treatment records are silent with 
respect to complaints or diagnosis of hypertension.  His pre-
induction examination in September 1967 noted blood pressure 
measured at 130/70.  The following blood pressure readings 
were noted during service:  October 1977, 122/76; November 
1982, 100/76; October 1987, 140/84; November 1988, 139/88.  
The veteran's retirement physical notes blood pressure as 
126/88.

Following service, these readings are noted:  October 1992, 
130/84; November 1992, 100/64; April 1993, 146/86; May 1993, 
139/91; June 1993, 100/64; July 1993, 130/85; August 1993, 
111/76.


In September 1997, he was noted to be "mildly hypertensive 
at 157/97."  In November 2001, a diagnosis of hypertension 
is noted.  Uncontrolled hypertension was noted in October 
2002.

A VA examination was conducted in May 2004, with an addendum 
dated in July 2004 addressing the veteran's hypertension.  
The examiner noted that the veteran has hypertension and 
diabetic neuropathy.  

It is unlikely that the patient's diabetic 
neuropathy is causing his hypertension.  
He had no signs of being volume overloaded 
on his physical examination of May 6, 2004 
and his BUN/Cr were 16 and 1.1.  diabetic 
neuropathy produces increases in systemic 
hypertension only when renal function has 
declined to the degree that the 
patient...becomes volume overloaded.  His 
physical exam does not show this; his 
BUN/Cr suggest adequate renal function at 
this time.  Therefore, his hypertension is 
not caused by or a result of his Diabetes 
Mellitus.

Entitlement to service connection is denied.  Hypertension is 
defined as diastolic blood pressure that is predominantly 90 
millimeters (mm.) or greater, or systolic blood pressure that 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101(Note 1).  The veteran's service medical records do 
not contain measurements reaching this threshold.  Moreover, 
none of the evidence of record attributes hypertension to 
service or shows incurrence of hypertension within the first 
post service year.  The earliest evidence of a diagnosis of 
hypertension appears in a November 2001 treatment record.  
Even the first notation that the veteran was "mildly 
hypertensive" comes in 1997, well after the first post 
service year.  

With respect to the theory of service connection on a 
secondary basis, the competent medical evidence of record 
does not attribute hypertension to the veteran's service-
connected diabetes mellitus.  The July 2004 VA examination 
addendum report includes the examiner's express opinion that 
the conditions are not related.  For these reasons, the Board 
finds that the preponderance of the evidence is against the 
claim and that it must be denied on direct, secondary and 
presumptive bases.  Service connection for hypertension is 
denied.

In reaching this decision, the Board has considered the 
statements from the veteran to the effect that his 
hypertension is related to his service connected diabetes 
mellitus; however, as a layperson, he is not competent to 
provide probative evidence regarding the diagnosis or 
etiology of a disability, such as hypertension.  Espiritu, 
supra.


ORDER

Service connection for PTSD is denied.

Service connection for hypertension is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


